DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-5, 7, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0301781 to Parvin et al., hereinafter referred to as Parvin, in view of CN209494604 to Chen, hereinafter referred to as Chen (see English language translation provided herewith.
In reference to claims 1 and 14, Parvin and Chen discloses the claimed invention.
Parvin discloses a dry ice cooling system, see figure 7, comprising: 
a compression container (7) comprising compressed liquid carbon dioxide (see [0062] where CO2 is kept at 16 Bar in reservoir 7); 

a heat exchanger (labeled “heat exchanger”) to couple a heat-generating source (ECCS) to the dry ice container.
With respect to claim 14, in process or method claims, a prior art device anticipates a claimed process or method if the device carries out the process during normal operation. Since the device taught by Parvin is the same as a device described in the applicant's specification for carrying out the claimed method, it can be assumed that the devices of the prior art will inherently perform the claimed process, see MPEP 2112.02, Process Claims.
Parvin fails to disclose the pressure of the liquid carbon dioxide in the container being 800 psi to 1800 psi.
Chen (considered analogous art since it is reasonably pertinent to the particular problem faced by the inventor of storing liquid CO2 for use in cooling) teaches that when storing liquid CO2, that doing so in a storage tank (see underlined portion of page 9 of the English language translation) having an internal pressure set to 70 to 80 bar (1015.26 to 1160.3 psi which is entirely within applicant’s claimed range). This is strong evidence that modifying Parvin as claimed would produce predictable result (e.g. provide storage of CO2 in the liquid form at higher temperatures, see underlined portion of page 10 of the English language translation).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Parvin by Chen such that the pressure of the liquid carbon dioxide in the container being 800 psi to 1800 psi, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no 
In reference to claim 3, Parvin and Chen discloses the claimed invention.
Parvin discloses a valve (6) that depressurizes the compressed liquid carbon dioxide in the compression container when opened.
In reference to claim 4, Parvin and Chen discloses the claimed invention.
Parvin discloses the heat-generating source (ECCS)  is coupled to the dry ice container (9) by a heat exchanger loop that circulates the liquid coolant, see figure 7.
In reference to claims 5 and 18, Parvin and Chen discloses the claimed invention.
Parvin discloses pressure of the dry ice container is about atmospheric pressure [0062].
In reference to claims 7 and 20, Parvin and Chen discloses the claimed invention.
Parvin discloses the dry ice container (9) further comprises a heat ejection pathway to vent carbon dioxide gas [0058].

Claims 2, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Parvin and Chen in view of DE2013014912 to Gockel et al., hereinafter referred to as Gockel (see machine English language translation provided herewith).
In reference to claims 2, and 15, and 16, Parvin as modified by Chen and Gockel discloses the claimed invention.
Parvin fails to disclose the liquid coolant comprises ethanol, isopropanol, an ethylene glycol and water mixture, acetone, or a combination thereof.
Gockel teaches that in the art of freezing mixtures, that mixtures including solid carbon dioxide, and ethylene glycol, and ethanol is a material known to be suitable for the intended purpose of forming freezing mixtures [0013].  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to .

	
Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over  Parvin and Chen in view of US 2,674,859 to Koch, hereinafter referred to as Koch.
In reference to claim 6, Parvin as modified by Chen and Koch discloses the claimed invention.
Parvin fails to disclose the heat-generating source of is an electronic device, part of a missile system, part of a directed energy weapon, a battery pack, part of a mobile radar, or a combination thereof. However, one skilled in the art would understand that the apparatus of Parvin could be used on a wide variety of applications as long as cooling to a low temperature was required. One skilled in the art would have a reasonable expectation that using this apparatus in any low cooling application would provide the same benefit of sublimation at atmospheric pressure [0009], thermal stability [0010], and cooling a hot fluid very fast [0012] as disclosed by Parvin. Further, Koch teaches that using similar dry ice refrigerators in cooling electronic equipment cabinets and missile systems are known, see column 2 lines 7-14. One skilled in the art would reasonably recognize that apparatus of Parvin could be used with missile systems or electronic devices of Koch and one skilled in the art would have a reasonable expectation that the apparatus of Parvin would not operate differently while experiencing the same benefits disclosed by Parvin. Further, the predictable use of known prior art elements or steps performing the same functions they have been known to perform is normally obvious and the combination of familiar elements/steps is likely to be obvious when it does no more than yield predictable results. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Parvin by Koch such that apparatus was used to cool electronics or missile .	

Claims 8, 10, 11, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Parvin and Chen, in view of US 4,754,610 to Knodel et al., hereinafter referred to as Knodel.
In reference to claims 8 and 17, Parvin as modified by Chen and Knodel discloses the claimed invention.
Parvin discloses a dry ice cooling system see figure 9, comprising: 
a compression container (7) comprising compressed liquid carbon dioxide (see [0062] where CO2 is kept at 16 Bar in reservoir 7); 
a dry ice container (9) coupled to the compression container (7) to receive the liquid carbon dioxide and house dry ice as it forms, the dry ice container comprising a liquid coolant (ethylene glycol) and a nozzle (4) arranged in the liquid coolant to provide a pathway to transfer the liquid carbon dioxide into the liquid coolant; and 
a heat exchanger (labeled heat exchanger in figure 9) to couple a heat-generating source (ECCS) to the dry ice container (9).
Parvin fails to explicitly disclose the nozzles include a perforated tube. Krone-Schmidt teaches that in the art of CO2 jet spray nozzles, that it is a known method to provide a nozzle (10) with an output end (14) including a perforated tube, see figures 3a-3c. 
Knodel teaches that nozzles and perforated tubes are useful for the same purpose of feeding liquefied refrigerant into an aqueous body in a vessel, see column 2 lines 62-67. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Parvin by Knodel such that the nozzles were substituted with a perforated tube since it has been held prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the 
In reference to claim 10, Parvin as modified by Chen and Knodel discloses the claimed invention.
Parvin discloses the heat-generating source (ECCS)  is coupled to the dry ice container (9) by a heat exchanger loop that circulates the liquid coolant, see figure 7.
In reference to claim 11, Parvin as modified by Chen and Knodel discloses the claimed invention.
Parvin discloses pressure of the dry ice container is about atmospheric pressure [0062].
In reference to claim 13, Parvin as modified by Chen and Knodel discloses the claimed invention.
Parvin discloses the dry ice container (9) further comprises a heat ejection pathway to vent carbon dioxide gas [0058].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Parvin in view of Chen and Knodel and in further view of Gockel.
In reference to claim 9 , Parvin as modified by Chen, Knodel and Gockel discloses the claimed invention.
Parvin as modified supra fails to disclose the liquid coolant comprises ethanol, isopropanol, an ethylene glycol and water mixture, acetone, or a combination thereof.
Gockel teaches that in the art of freezing mixtures, that mixtures including solid carbon dioxide, and ethylene glycol, and ethanol is a material known to be suitable for the intended purpose of forming freezing mixtures [0013].  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over  Parvin in view of Chen and Knodel as applied to claim 8 supra and in further view of Koch.
In reference to claim 12, Parvin as modified by Chen, Knodel and Koch discloses the claimed invention.
Parvin as modified supra fails to disclose the heat-generating source of is an electronic device, part of a missile system, part of a directed energy weapon, a battery pack, part of a mobile radar, or a combination thereof. However, one skilled in the art would understand that the apparatus of Parvin could be used on a wide variety of applications as long as cooling to a low temperature was required. One skilled in the art would have a reasonable expectation that using this apparatus in any low cooling application would provide the same benefit of sublimation at atmospheric pressure [0009], thermal stability [0010], and cooling a hot fluid very fast [0012] as disclosed by Parvin. Further, Koch teaches that using similar dry ice refrigerators in cooling electronic equipment cabinets and missile systems are known, see column 2 lines 7-14. One skilled in the art would reasonably recognize that apparatus of Parvin could be used with missile systems or electronic devices of Koch and one skilled in the art would have a reasonable expectation that the apparatus of Parvin would not operate differently while experiencing the same benefits disclosed by Parvin. Further, the predictable use of known prior art elements or steps performing the same functions they have been known to perform is normally obvious and the combination of familiar elements/steps is likely to be obvious when it does no more than yield predictable results. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was .	

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Parvin in view of US Chen and Gockel as applied supra and in further view of Koch.
In reference to claim 19, Parvin as modified by Chen and Gockel and Koch discloses the claimed invention.
Parvin as modified supra fails to disclose the heat-generating source of is an electronic device, part of a missile system, part of a directed energy weapon, a battery pack, part of a mobile radar, or a combination thereof. However, one skilled in the art would understand that the apparatus of Parvin could be used on a wide variety of applications as long as cooling to a low temperature was required. One skilled in the art would have a reasonable expectation that using this apparatus in any low cooling application would provide the same benefit of sublimation at atmospheric pressure [0009], thermal stability [0010], and cooling a hot fluid very fast [0012] as disclosed by Parvin. Further, Koch teaches that using similar dry ice refrigerators in cooling electronic equipment cabinets and missile systems are known, see column 2 lines 7-14. One skilled in the art would reasonably recognize that apparatus of Parvin could be used with missile systems or electronic devices of Koch and one skilled in the art would have a reasonable expectation that the apparatus of Parvin would not operate differently while experiencing the same benefits disclosed by Parvin. Further, the predictable use of known prior art elements or steps performing the same functions they have been known to perform is normally obvious and the combination of familiar elements/steps is likely to be obvious when it does no more than yield predictable results. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was .

Response to Arguments
Applicant’s arguments, see page 5 , filed October 20, 2021, with respect to the rejection(s) of claim(s)1 and 14 under 102(a)(1) that Parvin fails to disclose the specific pressure of the CO2 container have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen as applied above.
Applicant's arguments beginning on page 6 of the response that any finding of inherency are traversed have been fully considered but they are not persuasive. Applicant merely alleges that the finding of inherency are traversed as not having been shown to be necessarily present. The examiner’s only use of inherency was in the rejection of claim 14. The examiner explains that a prior art device anticipates a claimed process or method if the device carries out the process during normal operation. Since the device taught by Parvin is the same as a device described in the applicant's specification for carrying out the claimed method, it can be assumed that the devices of the prior art will inherently perform the claimed process. See MPEP 2112.02 where it has been held that a prima facie case of anticipation is made when a the prior art device is the same as a device described in the specification for carrying out the method and it was held that it is up to applicant to prove that the prior art structure would not perform the claimed method. Since Applicant has provided no evidence that the prior art structure of Parvin would not perform the method as claimed, the examiner’s use of inherency of the claimed process is considered proper and remain.
Applicant makes a further statement that any findings of well-known in the art and Official notice are traversed because the claimed combinations are too complex is moot since the examiner has not used Official Notice or well-known in the art statements in the rejections presented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/Primary Examiner, Art Unit 3763